Citation Nr: 1602510	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  06-09 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for chronic lymphocytic leukemia to establish eligibility for retroactive benefits. 
 
2.  Determination of countable income for death pension.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel

INTRODUCTION

The Veteran had over twenty years of active duty service, beginning in 1964 and ending in April 1985.  He died in November 2004.  The Appellant was married to the Veteran at the time of his death.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of Department of Veterans Affairs (VA) Regional Offices (RO) in Manila, the Republic of the Philippines.

In September 2010, the Board remanded the claims for further development and readjudication.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).

In addition to the two claims listed above, the September 2010 remand included a claim of entitlement to service connection for cause of death.  In a February 2015 rating decision, prior to the March 2015 return of this matter to the Board, the RO granted entitlement to service connection for cause of death.  There is no longer any pending adverse determination for the Board to adjudicate with respect to that claim.   See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).  Because the RO resolved the matter in Appellant's favor, the claim is no longer on appeal and has not been listed as an Issue above.

In its September 2010 remand, the Board directed that after the requested development, the above-listed claims should be readjudicated and, if any benefit sought remained denied, furnish a supplemental statement of the case (SSOC).  The RO did issue a December 2014 SSOC with respect to the chronic lymphocytic leukemia claim.  However, although the RO readjudicated (and denied) the countable income claim, it issued a February 2015 rating decision rather than an SSOC.  

Upon review of the file, the Board finds that the Appellant has expressed a clear preference for a decision on the merits and, moreover, that remand for the issuance an SSOC would be a mere formality with no procedural or substantive benefit to the Appellant.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. June 18, 2015) ("A veteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution.");   Herndon v. Principi, 311 F.3d 1121, 1124 (Fed. Cir. 2002) (holding statement of the case need not specifically list an issue to be adequate, particularly where the Board must liberally construe the arguments set forth in a veteran's appeal); see also October 2015 Informal Hearing Presentation (presenting argument on the countable income issue); January 2013 Correspondence (requesting that the appealed issues be returned to the Board expeditiously).  This determination is also based on the fact that the issue is primarily a legal issue and that the Appellant's allegations and evidence regarding her finances (e.g. monthly expenses of 37,000 Philippine pesos) has been accepted as true for purposes of this decision.

In short, the Board will not remand the countable income issue for the issuance of an SSOC, but will decide on the claim on the merits.


FINDINGS OF FACT

1.  The Veteran did not have chronic lymphocytic leukemia at any time in service or thereafter.

2.  The Appellant's countable (monthly) income for Improved Death Pension purposes was $708.00 in November 2004, $727.00 from December 2004 to November 2005, $756.80 from December 2005 to November 2006, $781.80 from December 2006 to November 2007, $799.70 from December 2007 to November 2008, $846.00 from December 2008 to November 2011, $876.50 from December 2011 to November 2012, $891.30 from December 2012 to November 2013, and $904.70 from December 2013.

3.  The Appellant's reasonable family expenses were 37,000 Phillippine pesos ($846 US) in calendar year 2011.


CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic lymphocytic leukemia have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  The criteria for exclusion of the minor child's SSA benefits from countable income for Improved Death Pension benefits purposes have not been met.  38 U.S.C.A. § 1541 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.32, 3.271, 3.272 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Chronic Lymphocytic Leukemia

The Appellant claims the Veteran was entitled to service connection for chronic lymphocytic leukemia during his life.  Because, for reasons set forth below, the service connection claim is without evidentiary merit, the Board will not discuss the procedural deficiencies in the claim.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The Appellant has argued that the Veteran had a disability consisting of chronic lymphocytic leukemia that was first diagnosed during his active service.  See, e.g., January 2008 Correspondence from Appellant (alleging "medical findings" in January 1985).  However, a review of the Veteran's service records reveals no diagnosis of chronic lymphocytic leukemia (or any other leukemia or cancer) and the Veteran's April 1985 discharge examination fails to indicate any such diagnosis or any abnormality of the bones or blood.  Similarly, the Veteran's post-service treatment records do not document any diagnosis or treatment for chronic lymphocytic leukemia and the Veteran's November 2004 death certificate does not include a diagnosis of chronic lymphocytic leukemia.  In short, the medical evidence of record is against finding that the Veteran was ever diagnosed with or had chronic lymphocytic leukemia at any relevant time.

The Appellant's representative has conceded that the medical evidence of record is against the claim.  See October 2015 Informal Hearing Presentation (conceding the absence of supportive medical evidence and expressly noting that the January 1985 medical record to which Appellant referred "shows that the Veteran was 'not physically or mentally defective.'").  Pursuant to the Board's September 2010 Remand instructions, the AOJ sent Appellant a letter requesting any additional medical records or other supportive evidence.  She has not responded with any evidence of an in-service or post-service diagnosis of chronic lymphocytic leukemia.  See Jones v. Shinseki, 23 Vet. App. 382, 391 (2010) (stating also:  "Notwithstanding the duty to assist, it remains the claimant's responsibility to submit evidence to support his claim."); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.").

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  Accordingly, because the Board finds that the Veteran did not have chronic lymphocytic leukemia at any relevant time, the criteria for establishing service connection for chronic lymphocytic leukemia have not been met.  38 C.F.R. § 3.303; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim."); 38 C.F.R. § 4.125(a); see also Gilpin v. West, 155 F.3d 1353, 1355 (Fed. Cir. 1998).

The greater weight of the evidence establishes that the Veteran did not have chronic lymphocytic leukemia.  The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Entitlement to service connection for chronic lymphocytic leukemia for accrued benefits purposes is denied.

II.  Determination of Countable Income for Death Pension

The Appellant has custody of her and the Veteran's minor child who receives survivor's benefits from the Social Security Administration (SSA).  The Appellant claims that, purposes of calculating the amount of her death pension benefits, the SSA payments to her minor daughter should be excluded from countable income under 38 C.F.R. § 3.272(a), (b) or (m).  See August 2010 Informal Hearing Presentation; October 2015 Informal Hearing Presentation.

Before addressing the merits of these contentions, the Board notes that the Appellant has been awarded entitlement to service connection for cause of death of the Veteran.  The DIC monthly rate is $1,154 and the Maximum Annual Pension Rate (MARP) with one dependent child is $925, so it appears Appellant cannot benefit from award of an Improved Pension instead of the DIC compensation.  However, the Appellant has the right to elect to receive death pension instead of DIC compensation, so the Board will not make that choice for her.  38 U.S.C.A. § 1317; 38 C.F.R. § 3.5(c); see also M21-1MR III.v.4.F.  The issue of countable income for death pension benefits is not necessarily moot and, given the arguments in the October 2015 Informal Hearing Presentation, the Board will not consider the claim abandoned.  For these reasons, the Board will determine the merits so that Appellant may make her election determination with the benefit of the resolution of the disputed issue.

On the merits, statutory law governing the grant of death pension benefits to a surviving spouse of a veteran of a period of war specifies that pension shall be paid to the surviving spouse at a rate reduced by the amount of the surviving spouse's annual income and the annual income of each child of the veteran who is in the custody of the surviving spouse.  38 U.S.C. § 1541(c); see 38 U.S.C. § 1541(g) (annual income of a surviving spouse includes annual income of the children if reasonably available to the surviving spouse); 38 C.F.R. § 3.23(b) (2015); 38 C.F.R. § 3.23(d)(5) (2015).  Children in the custody of a surviving spouse who is eligible to receive improved pension do not have separate entitlement.  38 C.F.R. § 3.24(a) (2015).  It is well-established that, in determining countable income for death pension (Improved Pension) purposes, all income from all sources will be included, with certain specified exclusions.  38 C.F.R. § 3.271(a); Johnson v. Brown, 9 Vet. App. 369 (1996).  "Compensation paid by the United States...Social Security Administration...will be considered income as received."  38 C.F.R. § 3.271(g).  The minor child's SSA benefits are countable income.  See Burch v. Brown, 6 Vet.App. 512, 513 (1994); 38 C.F .R. § 3.271(g).

Appellant's argument that her minor child's SSA benefits should be excluded from countable income under 38 C.F.R. § 3.272(a) is without merit.  The exclusion applies to "[d]onations from public or private relief, welfare, or charitable organizations."  While the Appellant's representative has argued that SSA benefits to a decedent's child are a form of charitable donation from a public organization, the Board concludes this is not a fair reading of the statute.  Appellant argues by analogy to regulations applicable to the Old Pension program which regulations direct that SSA benefits provided under a non-contributory program (such as "aid to dependent children") are to be treated as charitable donations.  The Old Pension regulations are not directly applicable to this Improved Pension claim and, as noted above, the Improved Pension regulations explicitly indicate SSA benefits should be counted as income.  38 C.F.R. § 3.271(g).  Moreover, the minor child's benefits are not "Aid to Dependent Children" (later renamed "Aid to Families of Dependent Children" and eliminated as a program in 1996), but are survivor's benefits paid based on the Veteran's lifetime contributions and his child's consequent eligibility, i.e. the benefits are part of a contributory program rather than a non-contributory program to support indigent children.   See, e.g., SSA Publication No. 05-10085 (explaining eligibility is based on a parent who paid Social Security taxes).  As discussed above, "Social Security benefits are included in the income calculation."  Burch, 6 Vet.App. at 513; 38 C.F .R. § 3.271(g); Mirador v. Principi, 18 Vet. App. 161, 2002 WL 31641704, *2 (UNPUBLISHED) (2002) ("The numerous exclusions from income are listed in 38 C.F.R. § 3.272, but no exclusion is given to the proceeds from...SSA benefits.").  SSA survivor's benefits paid to the child of a deceased worker who paid Social Security taxes are not "donations from public or private relief, welfare, or charitable organizations" under 38 C.F.R. § 3.272(a).

The Appellant's argument that the child's SSA benefits are excludable under 38 C.F.R. § 3.272(b) is similarly without merit.  The provision excludes "[t]he value of maintenance furnished by a relative, friend, or a charitable organization (civic or governmental)."  The language of the regulation strongly suggests in-kind benefits ("the value of") rather than, as here, direct monetary payments.  In any case, the regulation specifically provides:  "The expense of maintenance is not deductible if it is paid from the individual's income."  The SSA benefits are income, see 38 C.F.R. § 3.271(g), and the Appellant affirmatively alleges that the income is used to pay her and her minor child's maintenance.  The SSA benefits are not excludable under section 3.272(b) by that provision's express terms.  Additionally, the reasoning used to reach the conclusion that the SSA benefits are not provided by a "charitable" organization as that term is used in subsection (a) applies with equal force to subsection (b).

The Appellant's final argument is that, even if the child's SSA benefits are countable income and are not excluded under Section 3.272(a) or (b), the hardship exclusion of Section 3.272(m) applies.  The regulation provides that, if the hardship criteria of Section 3.23(d)(6) are established, then "there shall be excludable from the available income of any child or children an amount equal to the amount by which annual expenses necessary for reasonable family maintenance exceed the sum of countable annual income plus VA pension entitlement computed without consideration of this exclusion."

The Appellant has alleged that she and her child have insufficient income for family expenses.  In her November 2011 statement, she listed monthly expenses totaling 37,000 Phillippine pesos.  The exchange rate for the final quarter of 2011 was 43.7200 pesos to 1 U.S. dollar.  See U.S. Department of the Treasury Reporting Rates of Exchange as of September 30, 2011 (https://www.fiscal.treasury.gov/fsreports/rpt/treasRptRateExch/0911.pdf); 38 C.F.R. § 3.32 (directing that, for VA benefits calculations, foreign currency shall be converted employing quarterly exchange rates established by the Department of the Treasury).  Using that Treasury exchange rate, her monthly expenses in November 2011 were:  37,000 / 43.72 = $846.29.  Pursuant to 38 C.F.R. § 3.271(h), fractions of dollars are disregarded in computing countable income.  Therefore, monthly expenses were $846.

In 2011, the minor child's SSA benefits were, coincidentally, also $846 per month.  See February 2014 Social Security Benefits Report.  Those benefits constituted all of Appellant's countable income for Improved Pension purposes.  The criteria for the Section 3.24(6) determination of "hardship" were not met in 2011 because $846 (expenses) is not greater than $846 (countable income).

To be complete, the MARP with one dependent child was $10,385 annually ($865 per month) for 2011.  Accordingly, her Improved Pension without considering the hardship exclusion was $19 (i.e. $865 MARP - $846 countable income) which, in fact, she was paid (setting aside withholdings for prior overpayments).  Therefore, "the sum of countable annual income plus VA pension entitlement" was $865 (i.e. $846 + $19).  Even accepting all of the claimed expenses as "necessary for reasonable family maintenance" and assuming "hardship", the expenses ($846) do not exceed the sum ($865) of countable annual income plus VA pension entitlement calculated without consideration of the hardship exclusion.  None of Appellant's countable income may be excluded under Section 3.272(m) for the year 2011.

The Appellant has not supplied monthly expenses for any other year despite the RO requesting that information in October 2013 and in earlier years.  See, e.g., October 2013 VCAA Letter (requesting financial information); February 2010 Improved Pension Eligibility Verification Report (leaving blank section on monthly expenses to be considered for hardship purposes); February 2009 Improved Pension Eligibility Verification Report (same); January 2007 Improved Pension Eligibility Verification Report (same); January 2006 Improved Pension Eligibility Verification Report (same).  The Appellant has a responsibility to provide such evidence.  See Jones v. Shinseki, 23 Vet. App. 382, 391 (2010) (stating also:  "Notwithstanding the duty to assist, it remains the claimant's responsibility to submit evidence to support his claim."); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.").

Because Appellant did not meet the criteria for any hardship exclusion in 2011 and because specific information regarding expenses necessary for reasonable family maintenance is not available for any other relevant year, the Board finds the available evidence weighs against finding that Appellant qualified for a hardship exclusion under 38 C.F.R. § 3.272(m) in any relevant year.

In short, the Appellant was not entitled to exclude from countable income any of the minor child's SSA benefits (the only countable income) under any subsection of 38 C.F.R. § 3.272 during the relevant period.

III.  Duties to Assist and Notify

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, notice was provided to the Appellant in January 2005, January 2009, and October 2013.  The contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Board concludes that VA satisfied its duties to notify.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records, private treatment records, relevant Social Security Administration records, and VA treatment records.  The Appellant has not identified any other relevant records aside from those that are already in evidence.  So, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Appellant's claim.

The Appellant has not been afforded a VA examination specifically in connection with the claims being decided.  However, VA is not required to provide an examination in every case, rather such assistance is only necessary where the available evidence is insufficient to decide the claim.  See 38 U.S.C. § 5103A(a)(2) ("The Secretary is not required to provide assistance to a claimant under this section if no reasonable possibility exists that such assistance would aid in substantiating the claim."); 38 U.S.C. § 5103A(d) (setting forth standards for obtaining a medical examination "when such an examination or opinion is necessary to make a decision on the claim").  Here, the available medical evidence establishes that the Veteran did not have chronic lymphocytic leukemia at any point during his life.  The available evidence contains no indication that further development would produce the evidence necessary to substantiate Appellant's claim of entitlement to service connection for chronic lymphocytic leukemia.  Moreover, there are no medical issues in dispute with respect to the countable income claim.  Therefore, VA did not have a duty to provide a medical examination or to obtain a medical opinion in the circumstances of this case.  See Massie v. Shinseki, 25 Vet. App. 123, 128 (2011) (citing  Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (noting that an unnecessary remand "perpetuates the hamster-wheel reputation of veterans law").

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for chronic lymphocytic leukemia to establish eligibility for retroactive benefits is denied.
 
Entitlement to exclusion of the Appellant's minor child's SSA benefits from countable income for Improved Death Pension benefits purposes is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


